[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 111 
This case presents questions as to the construction of an order of the Interstate Commerce Commission entered January 21, 1942, in a proceeding entitled Ex Parte 148.
In 1920, the Commission authorized a general increase of twenty percent in passenger fares with the result that the standard interstate fare became three and six-tenths cents a mile. A number of carriers thereupon brought proceedings before the Commission under section 13, subdivision (4), of the Interstate Commerce Act (U.S. Code, tit. 49, ch. 1) for orders requiring a twenty percent increase in intrastate rates and such increase was ordered and sustained. (See Railroad Commission of Wisconsin v.C.B.  Q.R.R. Co., 257 U.S. 563, and New York v. UnitedStates, 257 U.S. 591.)
In 1936, the Commission reduced standard pullman fares to three cents a mile and coach fares to two cents a mile. This 1936 order of the Commission modified provisions of outstanding section 13 orders to the extent necessary to permit the reduced fares to become effective.
The order made in Ex Parte 148, on January 21, 1942, authorized a general ten percent increase in passenger fares. It provides that "all outstanding orders, as amended, of the Commission, authorizing or prescribing interstate and intrastate fares * * * are hereby, modified, effective concurrently with the establishment of the increased fares herein approved, only to the extent necessary to permit the increase herein authorized to be added to the interstate and intrastate fares approved or prescribed in * * * said outstanding orders."
The scope and meaning of these provisions of the 1942 order are obscure (Illinois Commerce Comm. v. Thomson, 318 U.S. 675). In view of this difficulty, the Commission at our request has favored us with a statement of its views upon the issue here presented, viz.: Is the 1942 increase mandatory in respect of New York intrastate fares that are covered by prior outstanding *Page 115 
section 13 orders? Through its brief amicus curiae the Commission says: "It is hardly open to dispute that an increase of 10% in the interstate fares without a corresponding increase intrastate in New York would disrupt the parity which had existed since 1920 and engender discrimination of the precise nature which the 1920 order forbids. So far as interstate fares were concerned, the Ex Parte 148 order was not mandatory. The carriers themselves had applied for authority to increase their fares, and it was not necessary for the Commission to order them to do so. But if they availed themselves of the authority granted by the order to increase their interstate fares, they were bound, in order to avoid the discrimination against interstate commerce forbidden in the outstanding section 13 orders, to make a like increase in their intrastate fares. It follows that when the carriers increased their interstate fares 10%, effective February 10, 1942, under the Ex Parte 148 authorization, they were required to make a like increase in their New York intrastate fares."
In the face of this expression by the Commission, we see no room for doubting that its 1942 order was intended to be an exercise of its constitutional power to prescribe intrastate rates.
The orders should be reversed and the petition dismissed, without costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Orders reversed, etc. *Page 116